Citation Nr: 0423779	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-14 968A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to an increased rating for post-traumatic 
stress disorder, evaluated 30 percent disabling.

5.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus.

6.  Entitlement to an initial rating higher than 10 percent 
for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2001 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO, in part, denied service connection for 
hepatitis C, heart disease - identified as congestive heart 
failure, and a right knee disorder.  As well, the RO granted 
service connection for diabetes mellitus and for 
hypertension.  A 20 percent rating was assigned for the 
diabetes mellitus, and a 10 percent rating was assigned for 
the hypertension, each rating effective from April 2, 2001.  
Further, the RO increased the rating for the veteran's post-
traumatic stress disorder (PTSD) from 10 to 30 percent.  

The veteran requested a hearing at the RO before a local 
hearing officer, and a hearing initially was scheduled for 
November 2003.  It later was rescheduled for January 2004 and 
then for March 2004.  However, on the day before the hearing 
scheduled for March 2004, the veteran telephoned to cancel 
the hearing.  He also advised that he did not want to 
reschedule it.  Accordingly, his hearing request has been 
officially withdrawn.  Cf. 38 C.F.R. §§ 20.702(e), 20.704(e) 
(2003).

The claims for service connection for heart disease and for 
higher ratings for PTSD, diabetes mellitus and hypertension 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part concerning these 
claims.  The other claims, for service connection for 
hepatitis C and a right knee disorder, will be decided.




FINDINGS OF FACT

1.  Hepatitis C was not shown to be present in service or 
until years later, and there is no competent medical evidence 
indicating this condition is attributable to the veteran's 
military service.

2.  A right knee disorder also was not shown to be present in 
service or until years later, and there is no competent 
medical evidence indicating the veteran currently has a right 
knee disorder attributable to his military service.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the veteran by letter dated in May 
2001 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised to send treatment records from private medical 
providers.  Further, the rating decision appealed and the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC), especially when considered together, discussed 
the pertinent evidence, provided the laws and regulations 
governing the claim, and essentially notified the veteran of 
the evidence needed to prevail.  The duty to notify of 
necessary evidence and of the respective responsibilities, 
his and VA's, for obtaining or presenting that evidence has 
been fulfilled.

As for assisting him with his claims, the veteran's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
a private doctor also have been obtained.  He also was 
advised what evidence VA had requested and notified in the 
SOC and SSOC what evidence had been received.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled.

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. § 
5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

In this particular case, the May 2001 VCAA letter from the RO 
advising the veteran of his rights in VA's claims process 
predated the RO's November 2001 decision initially 
adjudicating his claims.  So that VCAA letter complied with 
the sequence of events (i.e., letter before denial) 
stipulated in the Pelegrini II decision.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary, however.

Service connection also may be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).



A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., Agent Orange). 38 
C.F.R. § 3.307(a).  Prior law required that the veteran have 
a disease listed at 38 C.F.R. § 3.309(e), in addition to 
proof of Vietnam service, before exposure there was presumed.  
So the change eliminating this requirement reversed the U.S. 
Court of Appeals for Veterans Claims (Court's) decision in 
McCartt v. West, 12 Vet. App. 164 (1999).  See, too, 38 
U.S.C.A. § 1116.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed.Reg. 341-346 (1994).  See 
also, 61 Fed.Reg. 41442-41449 and 57586-57589 (1996).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

Service Connection for Hepatitis C

Service medical records make no reference to findings or 
treatment for a liver disorder, including Hepatitis C.  When 
the veteran was examined in June 1970 for service separation, 
he denied stomach, liver or intestinal trouble, and the 
abdomen and viscera were evaluated as normal.  Service 
department personnel records verify that the veteran served 
in Vietnam.  His military service ended in August 1970.

VA medical records disclose that elevated liver function 
tests were first noted during November 1986, more than 16 
years after the veteran had completed military service.  A 
diagnosis of hepatitis C was first confirmed even later, 
in December 2000.  There is no medical opinion in the VA or 
private treatment records on file etiologically linking the 
veteran's Hepatitis C to his military service.

In his notice of disagreement (NOD), received in August 2002, 
the veteran stated that his hepatitis C is the result of 
serving in Vietnam.  So his claim for service connection for 
hepatitis C is, to this extent, based on herbicide exposure 
while he was in Vietnam.  Under the governing criteria, his 
exposure to herbicides is presumed since he had service in 
Vietnam during the Vietnam era.  A presumption of service 
connection is then warranted if he later develops one of the 
disorders listed above in the pertinent laws and regulations.  
Hepatitis C is not, however, one of the conditions for which 
presumptive service connection may be granted based on in-
service herbicide exposure.

As also mentioned, however, although the veteran is not 
accorded a presumption of service connection for hepatitis C 
based on in-service herbicide exposure, he may nevertheless 
establish direct service connection for this disorder under 
the holding in Combee.  He may do so by producing evidence of 
sufficient probative value to demonstrate that hepatitis C is 
linked to his military service, including to herbicide 
exposure.  Here, however, his unsubstantiated lay assertion 
is the only evidence linking his Hepatitis C to his military 
service.  And there is no indication from the record that he 
has any medical training or expertise.  So as a layman, he is 
not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  No competent medical evidence has 
been presented showing that Hepatitis C had its onset in 
service or is otherwise attributable to service - including 
even presumed exposure to Agent Orange in Vietnam.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

For all the foregoing reasons, the claim for service 
connection for Hepatitis C must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 



Service Connection for a Right Knee Disorder

Service medical records disclose that the veteran presented 
at a clinic in October 1968 for treatment of a lesion on his 
right knee.  The wound was treated and dressed.  The 
assessment was that he might have to receive a tetanus 
injection.  There were no other references to right knee 
pathology of any kind while in service.  When he was examined 
in June 1970 for separation from service, he denied having a 
"trick" or locked knee, and his lower extremities were 
evaluated as normal.  

In his NOD, received in August 2002, the veteran maintained 
that he has a right knee disorder as a result of injuring his 
knee cap during service when he attempted to jump on the back 
of a moving vehicle.  His service medical records do not 
refer to or otherwise mention any such episode of knee 
trauma, however.  So this allegation is unsubstantiated.

VA medical records, dated from 1986 to 2001, and a report of 
hospitalization in January 2002 at a private medical facility 
also make no reference to a right knee condition.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or injury sustained during active service.  
Rabideau v. Derwinski, 2 Vet App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  See, too, Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order 
for service connection for a particular disability to be 
granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'"  
So even were the Board to assume for the sake of argument 
that the veteran injured his right knee during service, as 
contended, there still is no VA or private medical opinion 
verifying that he now has any type of chronic right knee 
disorder that can be causally linked to the alleged trauma 
in service.

The evidence in favor of finding that a right knee disorder 
is attributable to service consists solely of the veteran's 
own unsubstantiated allegation.  But as alluded to earlier, 
under the holding in Espiritu, as a layman, he simply is not 
qualified to render a diagnosis or a probative opinion 
concerning medical causation.  In reaching its determination 
that service connection may not be granted for a right knee 
disorder, the Board has been mindful of the doctrine of the 
benefit of doubt.  But as the preponderance of the evidence 
is unfavorable, this doctrine is inapplicable.  See Alemany, 
9 Vet. App. at 519.


ORDER

Service connection for Hepatitis C is denied.

Service connection for a right knee disorder also is denied.


REMAND

With respect to the claim for service connection for heart 
disease, the veteran maintains that he developed heart 
disease because of his service-connected diabetes mellitus 
and/or hypertension.  There is no indication of heart disease 
in his service medical records.  Post-service medical records 
include VA clinical data.  An EKG, performed in January 1996, 
showed changes involving the left ventricle, as well as 
mitral annular calcification.  In March 1996, a treatment 
entry indicates hypertension with secondary left ventricular 
hypertrophy.  Subsequently, in November 1998, the assessment 
was that the veteran had cardiomyopathy.

A September 2001 VA medical examination report contains an 
addendum that a chest X-ray showed no cardiomegaly or 
congestive heart failure.  Thereafter, the veteran was 
treated at Beaufort Memorial Hospital in January 2002, at 
which time an admission EKG showed marked ST changes.  
Diagnostic imaging showed cardiac changes, including probable 
diastolic dysfunction, suggested by the presence of abnormal 
mitral in-flow velocities together with left ventricular 
hypertrophy.

From the current record, the Board cannot determine what form 
of organic heart disease, if any, the veteran has at this 
time, and also, whether any organic heart disease now present 
is linked to his military service - including via his 
already service-connected diabetes mellitus and/or 
hypertension.  VA adjudicators may consider only independent 
medical evidence to support their findings; they may not rely 
on their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).

Insofar as the claim for an increased rating for PTSD, the 
veteran was last afforded an examination for the purpose of 
rating his service-connected psychiatric disorder in October 
2001.  That was nearly 3 years ago.  There was then no 
indication of any significant problem with depression, and he 
indicated that he was employed .  The assessment was that his 
PTSD was moderately severe.  By contrast, when he more 
recently was evaluated at a VA mental health clinic in June 
2003, he indicated that he was living on "HHI," and made no 
mention of his employment status.  Depression was elicited on 
mental status examination, and the assessment was severe and 
chronic PTSD with major depression and anxiety.  An up-to-
date psychiatric examination, which explores the veteran's 
social and occupational functioning, in addition to eliciting 
details about his mood, memory, cognition, appearance and 
judgment, would be very helpful in determining his current 
level of functional impairment from his PTSD.  As well, the 
significance of him living on "HHI" must be explained, in 
order to determine if this term refers to some source of 
disability benefits.  If it does, then the records used to 
make this determination must be obtained.  See, e.g., 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (discussing 
this situation in the context of Social Security 
Administration (SSA) records).



Additionally, concerning the claims for increased ratings for 
the diabetes mellitus and hypertension, the veteran was last 
afforded an examination for the purpose of rating these 
service-connected disorders in September 2001, also nearly 3 
years ago, and he claims increased symptomatology during the 
years since.  So he should be reexamined.  See, Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  

Accordingly, these claims are REMANDED to the RO for the 
following development and consideration:  

1.  Inquire of the veteran as to the 
names, addresses and dates of treatment 
by any medical providers, VA or non-VA, 
from whom he has received treatment for 
psychiatric disability, heart disease, 
diabetes mellitus and/or hypertension 
since September 2001.  Obtain all 
indicated records that are not already 
included in the claims file.

2.  Determine if the veteran is receiving 
some form of disability benefits from the 
SSA.  If he is, obtain a copy of any 
decision of that agency awarding him 
disability benefits or supplemental 
security income and copies of all medical 
records upon which that decision was 
based.  Once obtained, these records 
should be associated with the other 
evidence in the claims folders.



3.  Thereafter, schedule the veteran for 
a VA cardiology examination to obtain a 
medical opinion responding to the 
following questions:

Does the veteran now have organic heart 
disease?  If he does, then is it at least 
as likely as not of service origin, was 
present within the first post-service 
year, or is otherwise attributable to 
service - including as proximately due 
to or the result of his already service-
connected diabetes mellitus and/or 
hypertension?  This latter situation 
includes indicating whether the service-
connected diabetes mellitus and/or 
hypertension have permanently aggravated 
the organic heart disease, again, 
assuming the veteran has organic heart 
disease.  Please note the legal standard 
of proof in formulating a response.  

As well, if organic heart disease is 
found, the VA examiner should determine 
if the veteran has congestive heart 
failure; also, the examiner should 
determine the workload of which the 
veteran is capable expressed in metabolic 
equivalents (METs).  Further, the 
examiner should record at least three 
blood pressure readings and a notation 
should be made regarding whether the 
veteran must take medication continuously 
to control his hypertension.

4.  Also, schedule the veteran for VA 
psychiatric and medical examinations to 
determine the current severity of his 
service-connected PTSD and diabetes 
mellitus.  The examinations should 
include a review of his history and 
current complaints, as well as a 
comprehensive clinical evaluation.  

With respect to PTSD, the examiner should 
assign a Global Assessment of Functioning 
(GAF) score and explain what the score 
means.  With respect to diabetes, the 
examiner should determine if the veteran 
must limit his activities because of this 
condition.  The examiner must provide 
sufficient detail to give an accurate 
description of the manner in which the 
veteran's activities are limited by 
diabetes.  

The claims folder and a copy of this 
REMAND must be made available for each 
examiner's review of the veteran's 
pertinent medical history.  It is 
imperative that the questions posed in 
this REMAND be answered so VA has 
sufficient information to adjudicate the 
pending claims.  

5.  Ensure the medical opinions respond 
to the questions posed and that the 
reports of the VA examinations provide 
the information requested.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

6.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



